             Case 2:19-cv-01919-MJP Document 13 Filed 04/24/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE

                                                  )
 SAMANTHA R. GANA, as the personal                )   Case No. 2:19-cv-01919
 representative of the Estate of RICHARD          )
 W. GANA, deceased,                               )   ORDER FOR DISMISSAL WITH
                                                  )   PREJUDICE
                   Plaintiff,                     )
                                                  )
      v.                                          )
                                                  )
 BNSF RAILWAY COMPANY, f/k/a                      )
 Burlington Northern and Santa Fe Railway         )
 Company,                                         )
                                                  )
                   Defendant.                     )
                                                  )

           THIS MATTER coming on for dismissal on the stipulation of the parties, it is

           ORDERED that the above-entitled action and complaint be dismissed with prejudice,

with each party to pay her or its own costs and attorney’s fees.



           DATED this 24th day of April, 2020.




                                                      A
                                                      Marsha J. Pechman
                                                      United States District Judge

CC:        Wayne Mitchell, Esq.
           Luke Pepper, Esq.
           Anthony M. Nicastro, Esq.




                                                  1
